DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elongated carrier element, an elongated wiper blade with longitudinal groove in which the carrier element is disposed, a top surface of the joint part comprising a protruding lip extending in longitudinal direction towards the free end of the oscillating arm, and a base of the U-shaped cross-section of the oscillating arm engaging into a slit defined by said top surface and said protruding lip must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avasiloaie et al (WO publication 2017/136845).
	The publication to Avasiloaie discloses the invention as is claimed.  Avasiloaie discloses a windscreen wiper device (fig. 3) comprising an elastic elongated carrier element (120) including longitudinal strips (120A) received into longitudinal grooves in an elongated flat wiper blade (118) of flexible material in known fashion which can be placed in abutment with a windscreen (110, fig. 1) to be wiped.  The wiper device further includes a connecting device (122), and a U-shaped joint part (124) detachably and pivotally connected to the connecting device about a pivot axis defined by recesses (136) in the connecting device and pins (182, fig. 4B) in the joint part.  The joint part comprises at least one resilient tongue (168, 170, fig. 4A) engaging in a shaped hole (156, fig. 5A) provided in a U-shaped oscillating arm (114).  The resilient tongue is rotatable about a hinge axis 
	With respect to claim 2, note the linear movement demonstrated in figures 6A-6D to engage the tongue with the hole.
	With respect to claim 4, note figure 9 which shows engagement of the protrusions (146) with the bottom surface of the side walls (176).
	With respect to claims 6-9, note legs (144, fig. 6A) of the oscillating arm which each include an elongated, longitudinally extending, recess (148) opening towards a free end of the oscillating arm.  The recesses cooperate with a correspondingly shaped elongated protuberance (172) extending in a longitudinal direction on each side wall (176) of the joint part towards a free end of the oscillating arm.
	With respect to claim 10, Avasiloaie discloses the structure as is claimed, a least as far as understood.  Noting figure 4A of Avasiloaie which shows a protruding lip (164A) which defines a slit therebetween such and the top surface (174) of the joint part.  The base (142) of the U-shaped cross-section of the oscillating arm engages with portion (140A, fig. 5A) into such slit.
	With respect to claim 16, the hinge axis of the resilient tongue is arranged as applicants and as such is deemed located at a side thereof facing towards the free end of the oscillating arm.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Avasiloaie et al (WO publication 2017/136845).
	The publication to Avasiloaie discloses all of the above recited subject matter with the exception the joint part made of plastic and the connection device having projections received into recess in the joint part.
	While Avasiloaie is silent as to joint part material, to make such of plastics appears an obvious design choice of material.  Plastic material is well established for use in the automotive industry and in particular the windshield wiper art.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to make the joint part of Avasiloaie of plastics, if it isn’t already, as a mere choice of materials, to provide a lightweight and inexpensive component, lacking any criticality of the particular material choice.
	With respect to claims 12-14, while Avasiloaie discloses the joint part (124) having the coaxial cylindrical projections (182) for engaging the coaxial cylindrical recesses (136) in the connecting device (122), to reverse such does not appear inventive.  Merely shifting the location of the projections and recesses does not appear to provide for a new and unexpected result that is different in kind from that which is suggested by Avasiloaie.  There appears no invention in shifting the location of the projections and recesses since the operation of the device would not thereby be 
	With respect to claim 15, setting forth the projections and recess as visible externally does not appear to define any particular structure for such that differentiates from Avasiloaie.  The particular point of view would determine visibility.

Response to Arguments

Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the drawing objection are noted but not persuasive.  Applicant argues that the subject matter in question which is not shown is not required for an understanding thereof.  Applicant points to 37 CFR 1.81(a).  Such is not persuasive.  It is noted that the drawings are objected to under 37 CFR 1.83(a) and not 37 CFR 1.81(a).  In 37 CFR 1.83(a) it is set forth that the drawings must show every feature of the invention specified in the claims.  While the subject matter in question is not necessarily required for an understanding of the subject matter sought, it is required since it is specifically claimed.  Applicant’s discussion of the European publication 1403156 is noted, however, such does not remedy the above rejection under 37 CFR 1.81(a).  The drawing objection is still deemed tenable.
	Applicant’s arguments with respect to the rejection of claims by Avasiloaie are noted but not persuasive.  Applicant references figure 9 of Avasiloaie and sets forth that in practice manufacturing tolerances often stand in the way of such an exact fit and adjustment/adaptation and that such would result in rattling noise.  Notwithstanding such, it is not particularly clear how this negates .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
26 February 2022